TBS INTERNATIONAL LIMITED & SUBSIDIARIES                      EXHIBIT 10.40
 
 
 
 
LEASE OF REAL PROPERTY


FROM


JOSEPH E. ROYCE, Landlord


to


TBS SHIPPING SERVICES INC., Tenant
_______________________________________________________________________








DATED:                      January 1, 2008


PREMISES:                612 East Grassy Sprain Road
            Yonkers, New York 10710

 












CITY OF YONKERS
COUNTY OF WESTCHESTER
SECTION:
BLOCK:
LOT:


 
 
 
 
 
1.        Property [INSERT PAGE NUMBER]
1.1.  Tenant’s Due Diligence Contingency [INSERT PAGE NUMBER]
2.        Lease Term [INSERT PAGE NUMBER]
3.        Rent [INSERT PAGE NUMBER]
3.1.1           Fixed Rent [INSERT PAGE NUMBER]
3.1.2           Additional Rent [INSERT PAGE NUMBER]
3.1.3           Rent Abatement [INSERT PAGE NUMBER]
4.        Condition of Property. [INSERT PAGE NUMBER]
4.1  Readying the Property and Building for the Tenant [INSERT PAGE NUMBER]
4.2  Tenant’s Work [INSERT PAGE NUMBER]
5.        Landlord Representations as Inducement To Tenant to Sign This
Lease [INSERT PAGE NUMBER]
5.1  Formation [INSERT PAGE NUMBER]
5.2  Power and Authority [INSERT PAGE NUMBER]
5.3  Due Authorization [INSERT PAGE NUMBER]
5.4  Consent and Compliance [INSERT PAGE NUMBER]
5.5  Solvency [INSERT PAGE NUMBER]
5.6  Record Title [INSERT PAGE NUMBER]
5.7  Condition of Title [INSERT PAGE NUMBER]
5.8  Matters of Survey [INSERT PAGE NUMBER]
5.9  Separate Parcels [INSERT PAGE NUMBER]
5.10.   Public Access [INSERT PAGE NUMBER]
5.11           Condition of Building and Improvements [INSERT PAGE NUMBER]
5.12           Public Utilities [INSERT PAGE NUMBER]
5.13  Compliance Issues [INSERT PAGE NUMBER]
5.14    Zoning [INSERT PAGE NUMBER]
5.15           Flood and Inland Wetland Zones [INSERT PAGE NUMBER]
5.16           Legal Compliance [INSERT PAGE NUMBER]
5.17           Litigation [INSERT PAGE NUMBER]
5.18  Compliance [INSERT PAGE NUMBER]
5.19           Hazardous Materials/Underground Tanks [INSERT PAGE NUMBER]
6.        Transfer of Interest [INSERT PAGE NUMBER]
7.        Maintenance and Repair Obligations [INSERT PAGE NUMBER]
8.          Insurance [INSERT PAGE NUMBER]
9.        Services and Utilities [INSERT PAGE NUMBER]
10.         Casualty [INSERT PAGE NUMBER]
11.          Condemnation [INSERT PAGE NUMBER]
12.        Compliance with Law [INSERT PAGE NUMBER]
13.        Use [INSERT PAGE NUMBER]
14.           Mechanics Liens [INSERT PAGE NUMBER]
15.          Signage [INSERT PAGE NUMBER]
16.          Communications [INSERT PAGE NUMBER]
17.          Dumpster [INSERT PAGE NUMBER]
18.          Surrender [INSERT PAGE NUMBER]
19.          Landlord’s Lien [INSERT PAGE NUMBER]
20.          Subordination of Lease [INSERT PAGE NUMBER]
21.          Estoppels [INSERT PAGE NUMBER]
22.          Quiet Enjoyment [INSERT PAGE NUMBER]
23.          Hazardous Materials [INSERT PAGE NUMBER]
24.          Tenant Default [INSERT PAGE NUMBER]
25.          Landlord Default [INSERT PAGE NUMBER]
26.          Notices [INSERT PAGE NUMBER]
27.         Holding Over [INSERT PAGE NUMBER]
28.          Broker [INSERT PAGE NUMBER]
29.          Notice of Lease [INSERT PAGE NUMBER]
30.          Waiver of Jury Trial [INSERT PAGE NUMBER]
31.           Assignment and Subletting [INSERT PAGE NUMBER]
32.          Leasehold Mortgages [INSERT PAGE NUMBER]
33.        Miscellaneous [INSERT PAGE NUMBER]




LEASE


THIS LEASE ("Lease") has been entered into as of January 1, 2008, between Joseph
E. Royce, an individual whose address is 52 Old Orchard Lane, Scarsdale, New
York 10583, ("Landlord"), and TBS Shipping Services Inc., chartered under the
laws of the State of New York with offices at 612 East Grassy Sprain Road,
Yonkers, New York 10710 ("Tenant").


W I T N E S S E T H :


WHEREAS, Landlord is the owner of that certain piece or parcel of land located
at 612 East Grassy Sprain Road, Yonkers, New York 10710 also known as "Treetops"
which consists of  approximately six (6)± acres including parking lots,
roadways, lawns and landscaping (“Property”) more particularly described on
Exhibit A; and


WHEREAS, The Property consists of (i) a Main Building containing three (3)
stories of approximately 10,000 square feet and (ii) a Carriage House containing
1.5 stories of approximately 5,000 square feet and Tenant desires to lease one
hundred (100%) percent of the space in said building (“Building”).


NOW THEREFORE, in consideration of the promises and covenants contained herein,
and for other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, Landlord and Tenant do hereby agree as follows:


1.           Property.                                Landlord hereby leases the
Property and appurtenances thereto, to the Tenant, and Tenant hereby rents the
Property and appurtenances thereto, from the Landlord, all on the terms and
conditions of this Lease.  Landlord represents to Tenant that the Property is
vacant, contiguous to and with direct legal access through a legal curb cut to a
publicly accepted street known as East Grassy Sprain Road and a separate,
distinct and legal tax and subdivision lot.  It is the intention of the parties
that Landlord shall lease the Property and all appurtenances thereto, to Tenant
and that Tenant may thereafter, during the Term, at Tenant’s cost and expense,
perform any work, alterations, decorations, installations, additions,
improvements, repairs or restorations to the Property (“Tenant’s Work”) for
Tenant’s purposes. At Tenant’s sole cost, Landlord agrees to cooperate with
Tenant (including signing applications) in obtaining any necessary permits for
any Tenant’s Work that Tenant is permitted to make hereunder.  The Property is
to be leased to Tenant at a Fixed Rent (subject to escalation) which is intended
to be a net rent to Landlord, subject, however, to certain obligations of
Landlord more particularly set forth herein.


1.1.  Tenant’s Due Diligence Contingency. INTENTIONALLY OMITTED.


2.           Lease Term.  The "Term" of the Lease is for one (1) year commencing
as of January 1, 2008 ("Commencement Date") and terminating December 31, 2008
("Termination Date").  Provided that Tenant is not in default at the time of
exercise following the receipt of notice and expiration of any applicable cure
periods, Tenant shall have five (5) renewal option periods of one (1) year each,
all on the same terms and conditions contained herein.  If Tenant shall elect to
exercise its right to renew the Term, Tenant shall give notice to Landlord of
such election not later than that date which is three (3) months preceding the
Termination Date of the Term as then in effect.  Upon the giving of such notice
in a timely fashion, the Term shall be deemed renewed, such renewal Term to
begin immediately upon the occurrence of the Termination Date as then in
effect.  Notwithstanding the preceding, if Tenant shall fail to give notice of
renewal as and when required herein, Landlord shall give a notice to Tenant
advising that Tenant has failed to exercise its renewal rights herein, and
Tenant shall thereafter have an additional thirty (30) days following receipt of
Landlord’s notice in which to exercise the renewal rights.  The “Term” as used
herein shall include, as the context may require, any and all renewal option
periods.


           3.           Rent. The obligation to pay Rent and the commencement of
the Term of the Lease shall be as of the date of this Lease. Rent for any
partial month at the beginning or end of the Term shall be apportioned based
upon the number of days elapsed versus the number of days in the applicable
month.  Tenant will pay the following two types of Rent:


3.1.1                      Fixed Rent.  Tenant shall pay "Fixed Rent" to the
Landlord in equal monthly installments, on the first day of each month, in
advance, at the address first set forth above for the Landlord as follows:


(a)  during the and in respect of the period from the Commencement Date of this
Lease, a yearly amount equal to Two Hundred Forty Thousand and 00/100
($240,000.00) Dollars payable in equal monthly installments of Twenty Thousand
and 00/100 ($20,000.00) Dollars;


(b)  INTENTIONALLY OMITTED


3.1.2                      Additional Rent.  All other sums Tenant must pay to
Landlord under this Lease are, in the aggregate, the "Additional Rent," which
will be due and payable as provided throughout this Lease.  Tenant will pay
promptly when due and payable, one hundred percent (100%) of the Operating
Expenses and Taxes of the Property which are applicable at any time during the
Term of this Lease as Additional Rent.  All such Operating Expenses and Taxes
shall be pro-rated for the partial month in which the Commencement Date and
Termination Date occur, if applicable.


For purposes hereof, "Operating Expenses" will mean (i) all utilities consumed
by Tenant at the Property, including without limitation, those for sewer, water,
heat, gas, oil, electricity, power and air conditioning (to the extent present
at the Property); (ii) Tenant’s maintenance and repair of the Building and
improvements at the Property, including but not limited to all regular and
seasonal Property landscape and maintenance costs, snow plowing, parking lot
maintenance and similar Property maintenance repair costs; (iii) the insurance
of the Property carried by Tenant; (iv) ADT or similar security/alarm system
service for the Building; (v) sprinkler monitoring service for the Building; and
(vi) private garbage removal service.  Tenant shall pay all Operating Expenses
directly to the entity providing or charging for the same, and with respect to
those incurred by Landlord pursuant to the terms hereof, directly to
Landlord.  Landlord represents and agrees that no party other than the Tenant
shall have rights to or use of the Property or any of the utility or other
systems thereon, thus resulting in all Operating Expenses being incurred for the
sole benefit of the Tenant.


For purposes hereof, "Taxes" will mean all real property taxes, assessments,
sewer and water use charges imposed upon the Property by the City of Yonkers and
County of Westchester.  Excluded from the definition of Taxes are income,
inheritance, succession, estate, gift, franchise or transfer taxes, and any and
all special assessments attributable to the initial improvements of the Property
(i.e. any special assessments for utility lines or sidewalks associated with the
initial improvement of the Property by Landlord).  Landlord shall deliver all
Tax bills directly to Tenant no later than ten (10) days after receipt thereof
by Landlord, or Tenant may have Tax bills sent directly to Tenant for payment
and Tenant shall pay the same directly to the assessing authority.  If Landlord
shall fail to deliver such Tax bills to Tenant as and when required, Landlord
shall pay all penalties and other costs resulting from the late payment thereof
by Tenant.  Tenant agrees that it shall pay such Tax bills timely given to
Tenant on or before the due date therefor.  Notwithstanding the above, Tenant
shall have the right to contest Taxes imposed pursuant to the terms hereof, and
to not pay such Taxes or to only pay a portion thereof during the pendency of
such challenge, provided Tenant pays any costs, interest and/or penalties
imposed by the taxing authority and indemnifies Landlord against any loss, cost
or expenses incurred by Landlord in connection therewith.


3.1.3                      Rent Abatement.  INTENTIONALLY OMITTED


4.           Condition of Property.


4.1  Readying the Property and Building for the Tenant.  Tenant has inspected
the Property and takes the Property in “as is” condition.
 
4.2  Tenant’s Work. During the Term Tenant may not perform any work,
alterations, installations, additions, improvements, structural repairs or
restorations to the Property (“Tenant’s Work”) without the prior written consent
of Landlord which (i) in the case of alterations, additions, installations or
improvements of a structural nature or involving the Building systems, may be
granted or withheld by Landlord in its sole and absolute discretion and (ii) in
the case of alterations or improvements of a non-structural nature or not
involving Building systems, shall not be unreasonably withheld or delayed.  In
connection with such consent, Tenant shall submit to Landlord such detailed
plans, specifications, drawings and other materials reasonably requested by
Landlord.  Tenant may make such non-structural alterations and perform work of a
decorative nature without Landlord’s prior written consent. At Tenant’s sole
cost, Landlord agrees to cooperate with Tenant (including signing applications)
in obtaining any necessary permits for any Tenant’s Work that Tenant is
permitted to make hereunder. In all cases the Tenant’s Work shall be performed
at Tenant’s sole cost and expense and by contractors selected by Tenant.  Tenant
agrees that the Tenant’s plans and specifications shall be in compliance with
applicable laws, rules and regulations, that Tenant shall not commence
construction until it obtains (if required) a building permit for Tenant’s Work,
and that such Tenant’s Work shall be performed in accordance with the building
permit, in compliance with applicable law and in accordance with the Tenant’s
plans and specifications.  As a condition of approving such Tenant's Work the
Landlord may require the Tenant to maintain such additional insurance coverages
(in addition to those required in Article 8 hereof) as the Landlord may
reasonably require.




5.           Landlord Representations as Inducement To Tenant to Sign This
Lease.  In order to induce Tenant to enter into this Lease and to perform the
Tenant’s Work, Landlord represents and warrants to Tenant that:


With Respect to Landlord and the Transaction.


5.1 Formation. Landlord is an individual and has not been involved as a debtor
in a loan default or credit workout scenario with Tenant.


5.2  Power and Authority.  Landlord has full power and authority to execute and
deliver this Lease and to perform all of its obligations hereunder.


5.3  Due Authorization.  This Lease has been duly authorized, executed and
delivered by Landlord and constitutes a legal, valid and binding agreement of
Landlord, enforceable against Landlord in accordance with its terms.


5.4  Consent and Compliance.  All regulatory consents, authorizations, approvals
and filings required of Landlord by any federal, state or local law, rule or
regulation for the execution and delivery of this Lease and the performance of
Landlord’s obligations herein have been obtained or made except for the land use
permits and approvals expressly set forth herein as being required to be
obtained or performed subsequent to the execution and delivery of this Lease;
and the execution and delivery of this Lease by Landlord and the performance by
Landlord of its obligations herein and contemplated hereby do not violate any
present Federal, State or local law, rule or regulation, or conflict with or
result in a breach of the provisions of, or constitute a default under any
indenture, franchise, permit, license, note, agreement or other instrument to
which Landlord is a party or by which Landlord.


5.5  Solvency.  Landlord is solvent, and there has been no petition in
bankruptcy, whether voluntary or involuntary, nor has there been any assignment
for the benefit of creditors filed under the bankruptcy or insolvency laws of
the United States or any state thereof or any action brought under the aforesaid
bankruptcy or insolvency being against or with respect to Landlord, and Landlord
represents and warrants that it has sufficient funds to perform its obligations
hereunder.


With Respect to Title.


5.6  Record Title.  Landlord is the sole owner of the Property.


5.7  Condition of Title.  Except for the matters set forth on Exhibit B hereto
("Permitted Title Exceptions"), Landlord has good and marketable, indefeasible,
absolute fee simple title to the Property free and clear of all defects,
mortgages, deeds of trust, security interests, liens, encumbrances, easements,
covenants, restrictions, reservations, conditions, encroachments, and any other
matters or defects whatsoever.


5.8  Matters of Survey.  No state of facts exist which would be revealed by a
careful inspection or survey of the Property would cause the condition of title
not to be as described above. If in the possession of Landlord or its agents,
Landlord shall deliver to Tenant, at time of execution of this lease, an “as
built” survey of the Property showing all improvements thereon and the location
of all parking spaces and utility lines.


5.9  Separate Parcels.  The parcel of land that constitutes the Property is a
separately assessed and identified parcel for purposes of real estate taxation
and land use laws (including, without limitation, subdivision and zoning laws),
and receives a separate tax bill. Landlord agrees that (a) the Property shall at
all times remain a separate and distinct parcel and at no time in the future
shall the Property be included with any other parcels; and (b) that no other
property surrounding the Property shall have any rights to use any portion of
the Property for any purpose.


5.10.   Public Access.  The Property has unlimited contiguous access to and from
East Grassy Sprain Road, a publicly dedicated and accepted City of Yonkers
maintained street, without crossing any other lands and Landlord and Tenant have
no responsibility for maintenance of such street, but Tenant shall have the
obligation to maintain the parking lot located on of the Property.  Landlord has
no knowledge of any pending changes to such street, including, without
limitation, modification to size, location, grading and paving, expansion or
extension.


With Respect to the Condition of the Property


5.11           Condition of Building and Improvements.  To the best knowledge of
landlord, the Building and other improvements are structurally sound and good
and fully operating condition, fit for the purposes for which the same were
constructed, subject, however, to any improvements to be performed by the
Tenant.


5.12           Public Utilities.  Adequate supplies of all public utilities,
including without limitation water, sewer, gas, electric, telephone, and
drainage facilities and other utilities required by law or by the normal use and
operation of the Property are  installed and connected with the Building
pursuant to valid permits and without cost to Tenant, and will be adequate to
serve the Property and Building and to permit full compliance with all
requirements of law and normal usage of the Property and Building by the
occupants thereof and their licensees and invitees.  With the possible exception
of water, which may enter the Property and connect to the Building from the
municipal parking lot at the rear of the Property, no such utilities cross other
property, and all such utilities enter the Property directly from Purchase
Street. All such utilities are “live” to the Building and ready for Tenant to
hook into from a utility cabinet within the Building.


5.13  Compliance Issues.  No proceeding is pending or, to the best of Landlord’s
knowledge, is threatened, nor do any state of facts exist which could, with the
passage of time, result in the revocation or a limitation of any licenses,
qualifications, permits, franchises, zoning variances and other governmental
approvals and authorizations associated with the Property.


5.14    Zoning. The applicable Zoning Regulations permit the property to be used
for commercial office space.


5.15           Flood and Inland Wetland Zones.  The Property is not located in a
flood zone or inland wetland area.  Attached hereto is a FNIS Flood Services
flood hazard determination.


5.16           Legal Compliance.  To the best knowledge of Landlord, the
Property and the present and past uses thereof and all present and past
operations therein are and were in full compliance with all local, state and
federal laws, rules and regulations applicable to the Property or the uses
thereof.  Landlord has no knowledge of any condemnation, environmental, zoning,
land use, or other proceedings, either instituted or planned to be instituted,
which would affect the use and operation of the Property for Tenant’s intended
purpose or the value of the Property, nor has Landlord received any notice of
any special assessment proceedings affecting the Property.  Landlord has no
notice of any governmental body, or other party claiming or requiring, or
calling attention to the need for, any work, repairs, construction, alterations
or installation on or in connection with the Property, which has not been
complied with.


5.17           Litigation.  There is no (i) action, dispute, claim, litigation,
proceeding, labor dispute, arbitration, investigation or other proceeding at law
or in equity pending or, to the best of Landlord’s knowledge, threatened against
Landlord with respect to the Property or otherwise relating to the transactions
contemplated by this Lease, and Landlord knows of no basis for any such action
relative to the Property or such transactions; and (ii) there are no decrees,
injunctions or orders of any court or governmental department or agency
outstanding against Landlord with respect to the Property or the Property.


With Respect to Environmental Matters.


5.18  Compliance.  The Property is in compliance with and has no liability or
obligation arising under applicable federal, state and local laws pertaining to
air and water quality, solid waste, hazardous materials, worker and community
right-to-know, hazardous materials, toxic substance control, radioactive
material management and disposal and any other environmental laws, and the
Landlord has not received any notice from any applicable governmental agency
seeking any information or alleging any violation of such environmental laws.


5.19           Hazardous Materials/Underground Tanks.  Landlord has not caused
or permitted any uses of the Property (or any other real property of which the
Property has been a part within the preceding three (3) years, to generate,
manufacture, refine, transport, treat, store, handle, dispose, transfer, produce
or process any hazardous materials or solid waste and has not caused or
permitted and has no knowledge of the release of any such hazardous materials
on-site or off site of the Property.  The Property does not, to the best of
Landlord’s knowledge, contain any hazardous materials and no such materials are
located on, in or under the Property.  No underground storage tanks exist on the
Property.  No condition, circumstance, or set of facts exists with respect to
the Property which constitutes a significant hazard to health, safety, property
or the environment.


6.           Transfer of Interest.  (a)  Landlord shall promptly notify Tenant
in writing if Landlord shall convey the title to the Property to a new owner,
giving the name and address of the new owner and instructions regarding the
payment of rent.  If Landlord does not so notify Tenant of a conveyance, Tenant
may continue to pay Rent and other amounts due hereunder to the party to whom
Tenant has been making payment and such payments shall be deemed to have been
properly made to the correct party.  In the event of any such transfer of title
of Landlord in and to the Property or any part thereof, whether voluntary or
involuntary, or by act of Landlord or by operation of law, Tenant shall be under
no obligation to pay Rents or other charges thereafter accruing until Tenant
shall have been notified in writing by Landlord of such change in title, at
which time any Rents not so paid shall be immediately due and payable.


(b)  If during the term hereof Landlord's interest in this Lease shall be
acquired by more than one person, firm, corporation, or other entity, whether by
conveyance, operation of law or otherwise, Landlord shall by notice to Tenant
signed by all of the then Landlords hereunder appoint one such Landlord to whom
Rent and all charges hereunder may be paid by Tenant and upon whom all notices
which Tenant may give hereunder may be served.  Until such appointment shall be
made, Tenant shall be authorized from time to time to select any one of such
Landlords and to pay all Rent and all charges coming due hereunder to, and serve
all notices upon, the Landlord so selected until such time as such appointment
shall have been made as aforesaid.  The service of any notice upon and the
payment of any Rent or other charges to the appointed or selected lessor as
herein provided shall constitute service of notice upon, and payment of Rent or
other charges to, Landlord.


7.           Maintenance and Repair
Obligations.                                                                                     Tenant
shall take good care of the Property, and at Tenant's cost and expense, shall
make all repairs to preserve the Property in good working order and in a clean,
safe and sanitary condition, and will suffer no waste.  If Tenant does not make
such repairs to the Building as the same may be reasonably required, Landlord
may, but need not, make such repairs following notice to Tenant and 90 days
opportunity to cure, and Tenant shall pay the cost thereof. If Tenant shall
dispute Landlord’s demand that repairs are so required, Tenant shall have the
right to submit the matter to the binding arbitration of the American
Arbitration Association in  Westchester County, New York, and the decision
thereof shall be binding on Landlord and Tenant, and enforceable in a court of
competent jurisdiction. Landlord shall maintain and replace as necessary, the
Building structure, including without limitation the footings, foundation,
walls, load bearing columns, and roof and roof covering and tenant shall
maintain the all other parts of the Building and Property. All repairs and
replacements made by Tenant shall be made and performed (a) at Tenant's cost and
expense, (b) so that same shall be at least equal in quality, value, and utility
to the original work or installation, and (c) in accordance with all applicable
laws and regulations of governmental authorities having jurisdiction over the
Property. All repairs and replacements made by Landlord shall be made and
performed (a) at Landlord’s cost and expense, (b) so that same shall be at least
equal in quality, value, and utility to the original work or installation, and
(c) in accordance with all applicable laws and regulations of governmental
authorities having jurisdiction over the Property.


8.           Insurance.   During the entire Term of this Lease, Tenant, at its
expense, will carry the following insurance coverages with respect to the
Property and its activities related thereto: (1) Fire and extended coverage,
vandalism and malicious mischief insurance covering the full insurable
replacement cost of the Property; (2) Glass insurance for all exterior glass
surrounding the buildings on the Property covering full replacement cost, (3)
Machine and Boiler insurance, (4) Public liability insurance in an amount not
less than $2,000,000 combined, single limit for death, injury or property
damage, and (5) Worker's compensation insurance as required by law; but as to
each of the above, with such deductibles as Tenant shall elect provided that
Tenant shall be responsible for the payment of any such deductible.


Each policy of insurance shall name Landlord (and any Permitted Mortgagee who
requests it) as an additional insured party, as its interests may appear,
but  loss payable shall be in favor of Tenant only.  Tenant agrees, however, to
hold all such insurance proceeds and disburse the same in accordance with the
terms hereof.  Tenant's policy of casualty insurance shall contain an agreement
by the insurance company waiving its rights to recover against Landlord (and any
Permitted Mortgagee who requests it) or its and their agents or employees for
any claim thereunder.  Landlord and Tenant hereby waive all rights and claims
against one another as to any matter of a kind covered by the insurance
described herein.  Tenant will give Landlord reasonable evidence that the
insurance required under this Lease is in effect and fully paid within 30 days
of Landlord’s request therefor.


9.           Services and Utilities.  Landlord represents to Tenant that there
presently exists at and for the benefit of the Building, and Tenant shall
hereafter pay all usage charges for (but shall not pay the cost of installing if
not already connected to the Building), phone, cable, electricity, water, gas,
sewage and all other utilities, each separately metered to the Property.  Tenant
shall be responsible for interior Building distribution of such
utilities.  Without limitation to the preceding, Tenant shall have the right to
purchase its own utilities in any manner it wishes and from any provider.


10.           Casualty.  (a)(i)  If, at any time during the Term, the  Building
shall be damaged in whole or in part by fire, the elements or other casualty
(“Casualty”), Tenant, at Tenant's sole cost, shall repair said damage and
restore the Building to substantially the same condition which existed
immediately prior to the occurrence of such damage, subject, however, to the
requirements of applicable and, to the extent the same does not unreasonably
diminish the appraised value of the Property, the changing needs of the Tenant.
As long as Tenant has complied with its insurance obligations hereunder, Tenant
shall have no obligation to expend any sums greater than the amount of insurance
proceeds actually received by Tenant plus the amount of any deductible under the
policies of insurance.  If tenant elects to self insure, Tenant shall make the
money available for restoration on the same basis as if an insurance policy was
in effect.


(ii)         In the case of a casualty impacting parking and/or access, the
parties shall agree on a reasonable abatement, and if no agreement can be
reached, either party may submit the matter to binding arbitration as permitted
herein.


(iii)                   The foregoing subparagraphs (i) and (ii)
notwithstanding, if the Building, or any portion of the Property which Tenant,
in its reasonable discretion, deems material, shall  be partially or totally
destroyed during the last 2 years of the initial term or during the last 2 years
of any extension period, then, within thirty (30) days after such casualty,
Tenant may terminate this Lease upon no fewer than 45 days prior written notice
to Landlord, in which event this Lease shall terminate on the date specified in
such notice.


(b)           In the event of a Lease termination as a result of a casualty, or
should a “taking” (as defined below) occur, Tenant shall be entitled to recover
the value of  relocation and moving costs, any other costs and expenses incurred
by Tenant, and the unamortized costs of its Tenant improvements (“Tenant
Improvements”) calculated as follows:  Tenant shall be entitled to the actual
cost of said Tenant Improvements multiplied by a fraction, the numerator of
which is the number of years remaining on the then current Term of the Lease and
the denominator of which shall be the  number of years remaining under the then
current Term of the Lease at the time the Tenant Improvements were
purchased.  [For example, if the Tenant Improvements cost $1000.00, there are 10
years left in the Term of the Lease and there were 15 years left in the Term of
the Lease when the Tenant Improvements were purchased and installed, Tenant
would be entitled to $667.00 ($1000.00 multiplied by a fraction, the numerator
of which is 10 and the denominator of which is 15).]  For purposes hereof,
“Tenant Improvements” shall mean any improvements made to the Property by the
Tenant.


11.            Condemnation.  (a)  If the entire (or a material portion thereof
as determined by Tenant) Property, or the use or possession thereof, is taken in
condemnation proceedings, or by any right of eminent domain, or for any public
or quasi-public use, or if Landlord shall deliver to a governmental authority a
deed in lieu of condemnation or eminent domain  (individually or collectively, a
"taking" or “taken”), then, this Lease  shall terminate on the date when
possession shall be taken by the condemnor or if earlier, upon Tenant’s notice
to Landlord that it is terminating as a result of said taking, and Rent,
Additional Rent and all other charges payable hereunder shall be apportioned and
paid in full up to that date, and all prepaid unearned Fixed Rent, Additional
Rent, and all other charges prepaid hereunder, shall promptly be repaid by
Landlord to  Tenant (including, for example, Taxes).


If only a part of the Property shall be so taken, then Tenant may only terminate
this Lease if in Tenant’s reasonable discretion, the loss of the taken portion
shall interfere with Tenant’s use and occupancy for Tenant’s intended purpose,
and further provided that Tenant shall so notify Landlord of its election to
terminate. If Tenant shall not so terminate this Lease, then this Lease shall
continue in full force and effect, except that Fixed Rent, Additional Rent and
all other charges payable hereunder shall, subject to the provisions below
regarding parking only, be equitably abated (and if the parties cannot agree on
the appropriate abatement, then either may submit the matter to binding
arbitration as permitted by this Lease).  In such case, Tenant, at Tenant's own
expense not in excess of any condemnation proceeds, shall repair all damage to
the Property as shall have been caused by such partial taking, and shall restore
the Property to a complete architectural unit.  All proceeds of condemnation
shall be applied first to such restoration, and then allocated between Landlord
and Tenant as contemplated hereby. Fixed Rent, Additional Rent and other charges
payable hereunder shall abate until the Property shall have been restored to a
tenantable condition, including a reasonable additional period, not to exceed 90
days, for Tenant to refixture. During the restoration, Tenant may operate its
business out of a temporary structure such as a trailer, subject to compliance
with Laws.  Tenant shall not be obligated to pay Fixed Rent, Additional Rent or
other charges for the use of or attributable to Tenant’s temporary structure.


(b)  For the purposes of this subdivision (b), in addition to the meaning set
forth above, a "taking" shall mean any impediment to Tenant’s full and
unencumbered use of the Property which shall not be within Landlord's or
Tenant’s reasonable control.


If, due to a taking or otherwise, there shall be an impediment, which impediment
shall materially adversely affect any means of ingress or egress between the
Property and any abutting street, then, Tenant shall notify Landlord thereof.
If, within 30 days after Landlord’s receipt of such notice, such impediment
shall not be cured, then Tenant may, upon 10 days' written notice to Landlord
terminate this Lease.  If Tenant shall elect to so pay reduced rent, Tenant
shall remain obligated for any other charges due under this Lease. Tenant's
Fixed Rent shall be so reduced until such time as said impediment shall be
removed.


12.           Compliance with Law.   Subject to Landlord having complied with
its obligations hereunder, Tenant shall comply with all laws, statutes,
ordinances, and regulations (collectively, "Laws") relating to the physical
condition of the Property but excluding therefrom, any obligations in connection
with environmental conditions not caused by the Tenant.  Landlord shall remain,
throughout the Term of this Lease, fully responsible for all obligations
associated with environmental contamination not caused by the Tenant.


13.           Use.   The Property may be used for any legal purpose.  Tenant
will not use the Property for illegal purposes. Tenant shall not commit
waste.  Except as otherwise expressly provided herein, Tenant shall have
exclusive dominion and control over the Property.


Landlord represents, warrants and covenants that the Property shall never be
merged, joined or consolidated with any other property of the Landlord and
shall, during the term of this Lease, remain a single, stand alone
parcel.  Landlord represents, warrants and covenants that Landlord shall not
initiate or consent to any change of zone or position of the Building, parking
areas, curbcuts, traffic patterns, and roadways and passageways on the Property,
Municipal Property or abutting the Property without the prior written consent of
Tenant which consent shall be in Tenant’s sole and absolute judgment and
discretion.


14.           Mechanics Liens.   Tenant will promptly remove any mechanic's lien
or other lien filed against the Property for work or materials by or on account
of Tenant in connection with any Tenant alteration (exclusive of work by or for
the Landlord).  It will do this within ninety (90) days after the lien is
filed.  At Tenant’s sole cost, Landlord agrees to cooperate with Tenant
(including signing applications) in obtaining any necessary permits for any
alterations that Tenant is permitted to make hereunder.


15.           Signage.  At Tenant’s sole cost, Tenant may, after obtaining all
necessary municipal approvals, install, replace and relocate on the Property and
Building interior and exterior, such signs, awnings, lighting effects and
fixtures as may be used from time to time by Tenant (collectively, "Signs").
Tenant shall maintain and repair such Signs. At Tenant’s sole cost, Landlord
agrees to cooperate with Tenant (including signing applications) in obtaining
any necessary permits for Tenant’s Signs.


16.           Communications. Notwithstanding anything to the contrary in this
Lease,  Tenant may install, maintain, and replace, on the roof of the Building
or in the Property, a satellite communications dish and related
equipment.  Tenant shall do so at its sole cost and in accordance with all Laws;
and shall defend, indemnify and hold Landlord harmless from and against any
claims, costs or expenses incurred by Landlord as a result of such installation,
maintenance or replacement by Tenant. At Landlord's request, Tenant shall
coordinate any roof installation hereunder with Landlord's roofing contractor.


17.            Dumpster. Tenant may, at its cost, maintain a dumpster or similar
refuse container on the Property if permitted by municipal authorities.


18.           Surrender. At the expiration or other termination of this Lease,
Tenant shall surrender the Property to Landlord in as good order and condition
as they were at the commencement of the Term or may be put in thereafter,
reasonable wear and tear and damage by casualty and/or the elements and
condemnation excepted.  All alterations, additions, and improvements in or upon
the Property made by either party (except Tenant's furniture, trade fixtures,
satellite communications dish and equipment, computer and other equipment),
shall become the property of Landlord and shall remain upon and be surrendered
with the Property as a part thereof at the termination or other expiration of
the Term. At the expiration or termination of the Term, Tenant shall remove such
items enumerated in the parenthetical above as it desires, as well as its signs
and identification marks, from the Property. If Tenant has installed a vault,
Tenant may remove the vault or vault door. Landlord agrees that should it find
any personal property at the Property following Tenant vacating the same, such
as, without limitation, any negotiable instruments, cash or personal belongings
in the vault, Landlord shall promptly deliver the same to the Tenant. At any
time during the Term, Tenant may remove the items enumerated in the
parenthetical above, as well as its signs and identification marks, from the
Property and the Property.  Damage done to the Building by such removal shall be
promptly repaired by Tenant.


19.           Landlord’s Lien. Landlord hereby waives in favor of Tenant its
landlord's lien against any and all of the property of Tenant to the extent
provided in the applicable laws, regulations or ordinances, of the State of New
York.


20.           Subordination of Lease. This Lease shall be subject and
subordinate to the lien of any bank or institutional mortgage or mortgages now
or hereafter in force against the Property or Building, and to all advances made
upon the security thereof, provided that the holder of any such mortgage shall
execute and deliver to Tenant an agreement ("SNDA”), in form satisfactory to
Tenant in Tenant’s absolute judgment, providing that such holder will recognize
this Lease and not disturb Tenant's possession of the Property in the event of
foreclosure, sale or deed in lieu of foreclosure if Tenant is not then in
default hereunder beyond any applicable cure period.  Landlord agrees to pay
Tenant’s expenses, including without limitation reasonable attorneys’ fees
incurred by Tenant for the negotiation and preparation of any SNDA.


21.            Estoppels. Landlord and Tenant agree to deliver to each other,
from time to time as reasonably requested in writing, and within a reasonable
period of time after receipt of such request, an estoppel certificate certifying
that this Lease is unmodified and in full force and effect (or if there have
been modifications, that the Lease is in full force and effect as modified and
stating the modifications), and the dates to which any rent due hereunder has
been paid in advance, if any, together with such other information as Landlord
or Tenant may reasonably require with respect to the status of the Lease and
Tenant's use and occupancy of the Property.


22.            Quiet Enjoyment.  Landlord warrants and agrees that Tenant, on
paying the rent and other charges due hereunder and performing all of Tenant’s
other obligations pursuant to this Lease, shall and may peaceably and quietly
have, hold, and enjoy the Property for the full Term, free from claims,
interference, molestation, eviction, or disturbance subject, nevertheless, to
the terms of this Lease.


23.           Hazardous Materials. (a)  For the purposes hereof, the term
"Hazardous Materials" shall include, without limitation, hazardous or toxic
substances, materials that may be deemed hazardous to human or animal health,
including without limitation, oil and petroleum derivatives and products,
asbestos, lead paint and radon.


(b)  Tenant represents and warrants that, except as herein set forth, it will
not use, store or dispose of any Hazardous Materials in the Building or
Property.  Landlord agrees that Tenant may use such commercial or household type
cleaners and chemicals to maintain the Building or Property.  Storage of such
chemicals is also permitted.  Landlord and Tenant acknowledge that any or all of
the cleaners and chemicals described in this paragraph may constitute Hazardous
Materials.  Notwithstanding any other provision of this Lease, Tenant may, use,
store and dispose of same as herein set forth, provided that in doing so, Tenant
complies with Laws.


(c)  Landlord represents and warrants to Tenant that, as of the date on which
Landlord shall deliver possession of the Property to Tenant, the Building and
Property shall be free from contamination by Hazardous Materials.
Notwithstanding anything in this Lease to the contrary, Tenant shall not be
obligated to accept possession of the Building and Property  until any Hazardous
Materials found in or on the Building or Property have been removed, and
Landlord has supplied Tenant with a certificate from the appropriate
governmental authority that such removal has been completed, and Landlord has
restored the Building and Property to the condition which existed immediately
prior to such removal and/or otherwise in conformance with the terms of this
Lease.


(d)  If, at any time during the Term, Hazardous Materials shall be found in or
on the Building or Property, then:


(i)  with regard to the presence or release of any Hazardous Materials that
Tenant shall not have caused, Landlord shall, with diligence, remove or
remediate or cause the remediation or removal of same to the extent required by
Laws, and in compliance with Laws, and at Landlord's sole cost; and Landlord
agrees to defend, indemnify, and hold Tenant harmless from and against any and
all costs, damages, expenses, and/or liabilities (including reasonable
attorneys' fees) which Tenant may suffer as a result of any claim, suit, or
action regarding any such Hazardous Materials (whether alleged or real), and/or
regarding the removal and remediation of same.  Landlord shall diligently
commence or cause the commencement of such remediation within thirty (30) days
of knowledge of such presence or release. If Landlord shall fail to commence or
cause the commencement to remediate in the manner specified in this Section,
within  the specified time periods, then, Tenant may give Landlord 10 days'
prior written notice of Tenant’s election to remove or remediate the Hazardous
materials on Landlord’s behalf. If Tenant shall so remove or remediate the
Hazardous Materials, Tenant may deduct the costs for such removal and
remediation (including without limitation, testing and professional costs) from
Fixed Rent and other amounts payable by Tenant to Landlord under this Lease.


(ii) with regard to the presence or release of any Hazardous Materials caused by
Tenant, Tenant shall remove or remediate same to the extent required by  Laws,
and in compliance with Laws, and at Tenant's sole cost; and Tenant agrees to
defend, indemnify and hold Landlord harmless from and against any and all costs,
damages, expenses, and/or liabilities (including reasonable attorneys' fees)
which Landlord may suffer as a result of any claim, suit, or action regarding
any such Hazardous Materials (whether alleged or real), and/or regarding the
removal and  remediation of same.


(e)  INTENTIONALLY OMITTED


(f) INTENTIONALLY OMITTED


(g)  Each of Landlord's and Tenant's obligations pursuant to this Article shall
survive any expiration and/or termination of this Lease.


(h)  Landlord has no knowledge of the presence of lead paint or asbestos
containing materials in the Building.


24.           Tenant Default. (a) It shall be a “Tenant Default” if: (i) Tenant
shall default in the payment of Fixed Rent or any other amount payable to
Landlord hereunder, and such default shall continue for more than fifteen (15)
days after written notice to Tenant; or (ii) Tenant shall default in fulfilling
any of the other covenants of this Lease, and such default shall continue for
more than 30 days after written notice thereof from Landlord, specifying such
default (provided that if Tenant has commenced to cure within said 30 days, and
thereafter is prosecuting same to completion, said 30 day period shall be
extended for a reasonable period of time under the circumstances, where, due to
the nature of the default, it is unable to be completely cured within 30 days);
then, in any such event, Landlord may give to Tenant notice of intention to end
the Term hereof, and if Landlord shall do so, the Term shall expire as if that
day were the day herein fixed for the expiration of the Term, and Tenant shall
then quit the Property and surrender the same, but shall remain liable as
hereinafter provided.


(b)  If the notices provided in subdivision (a) of this Section shall have been
given and the Term shall expire as aforesaid, then Landlord shall (unless
otherwise agreed by the parties), re-enter the Property, by legal process, and
dispossess Tenant by summary proceedings.


(c)  In case of any such default, re-entry, expiration and/or dispossession by
summary proceedings or otherwise (i) the rent shall become due and shall be paid
up to the time of such re-entry, dispossession and/or expiration; (ii) Landlord
shall make reasonable efforts to re-let the Property  or any part or parts
thereof, either in its own name or otherwise, for a term or terms which may, at
its option, be shorter or longer than the period which would otherwise have
constituted the remainder of the Term, and may grant concessions or free rent,
but only to such extent as Landlord, in Landlord's reasonable judgment,
considers advisable and necessary to re-let the same; and, (iii) Tenant, or its
successors, shall also pay to Landlord, as Landlord’s sole damages, liquidated
damages for the failure of Tenant to observe and perform its covenants herein
contained, any deficiency between the Fixed Rent herein reserved and the net
amount, if any, of the rents collected on account of the re-letting of the
Property for each month of the period which would otherwise have constituted the
remainder of the then-current term.  In computing such liquidated damages, there
shall be added to said deficiency such reasonable expenses as Landlord may incur
in connection with re-letting, such as legal expenses, attorney and broker fees,
but excluding renovations. Any such liquidated damages shall be paid in monthly
installments on the rent day specified in this Lease and any suit brought to
collect the amount of the deficiency for any month shall not prejudice, in any
way, the right of the Landlord to collect the deficiency for any subsequent
month by a similar proceeding. However, if Tenant shall default on any such
monthly installment, then, at Landlord's option, such liquidated damages shall
be accelerated and paid immediately by Tenant, but discounted to their present
value, using as the time remaining, the number of full calendar months remaining
in the term of this Lease following default (beyond applicable cure periods),
and using as the interest rate, the lesser of the following:  (x) the rate (or
the average of rates, if more than one rate appears) inserted in the blank of
the "Money Rates" section of "The Wall Street Journal" (Eastern Edition) in the
section reading "Prime Rate: _____%", or (y) the base rate on corporate loans
posted by at least 75% of the nation's 30 largest banks.  (If neither rate is
available for any reason, then a reasonably equivalent rate shall be used).  In
the event of a Tenant Default, Landlord shall mitigate damages and/or
loss.  Such obligation shall survive the Term.


25.            Landlord Default.  In the event of any default by Landlord under
this Lease ("Landlord Default"), Tenant may give Landlord written notice
specifying such Landlord Default and, if Tenant shall do so, then Landlord shall
have 30 days in which to cure any such Landlord Default; provided, however, that
if the nature of the Landlord Default is such that more than 30 days are
required for its cure, then Landlord shall not be in default if Landlord
commences to cure within said 30 days and thereafter diligently prosecutes the
same to completion within a reasonable time thereafter.  In the event that
Landlord shall remain in default following its said right to cure, then, in
addition to all other rights and remedies available to Tenant at law and in
equity, Tenant may cure such Landlord Default on behalf of Landlord by doing the
necessary work and/or making the necessary payments, and billing Landlord for
the reasonable costs thereof, which Landlord agrees to pay to Tenant within 30
days of receipt of Tenant's demand therefor and reasonable evidence of the cost
of the same. If Landlord shall fail to pay within said 30 day period, Tenant may
deduct the entire cost from any Fixed Rent, Additional Rent and other charges
due hereunder.  In the event of a Landlord Default, Tenant shall mitigate
damages and/or loss.  Such obligation shall survive the Term.


26.           Notices. Whenever, pursuant to this Lease, notice or demand shall
or may be given to either of the parties by the other, and whenever either of
the parties shall desire to give to the other any notice or demand with respect
to this Lease or the Property, each such notice or demand shall be in writing,
and any laws to the contrary notwithstanding, shall not be effective for any
purpose unless the same shall be given or served as follows: by hand, by
registered or certified mail, or by overnight express mail such as "Federal
Express", postage or charges prepaid and proof of delivery requested, to the
other party's address set forth above, or to such other address or addresses or
parties as may be designated in writing by notice from a party, and if to a
mortgagee, to such address as the mortgagee shall designate in a notice to the
parties.  Notices may be given by an agent or attorney acting on behalf of
Landlord or Tenant.  Notices shall be deemed given upon receipt or rejection. If
notices are not received by the applicable party (as opposed to such notices
having been rejected), then the notice party shall send a second notice which
shall be deemed given three business days after being sent as aforesaid.


27.           Holding Over.  If Tenant shall hold over after the Termination
Date of the Term, then, Tenant shall be a month-to-month Tenant on the same
terms as herein provided, except that Fixed rent shall be 105% of the Fixed rent
due and payable as of the Termination date.


28.           Broker. Landlord and Tenant each represent and warrant that it has
had no dealings or conversations with any real estate broker in connection with
the negotiation and execution of this Lease.


29.           Notice of Lease. Upon the request of either party hereto, Landlord
and Tenant agree to execute a memorandum or notice of lease in recordable form
and in compliance with New York law. Either Tenant or Landlord may record such
memorandum or notice of lease.


30.           Waiver of Jury Trial.    LANDLORD AND TENANT AGREE THAT ANY SUIT,
ACTION OR PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT BY LANDLORD OR
TENANT ON OR WITH RESPECT TO THIS LEASE OR THE DEALINGS OF THE PARTIES WITH
RESPECT HERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY.  LANDLORD AND
TENANT EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING, FURTHER, LANDLORD AND
TENANT EACH WAIVE ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT,
ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR OTHER
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  LANDLORD ACKNOWLEDGES
AND AGREES THAT THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS LEASE AND
THAT TENENT WOULD NOT ENTER INTO THIS LEASE IF THE WAIVERS SET FORTH IN THIS
SECTION WERE NOT A PART OF THIS LEASE.


31.           Assignment and Subletting.  Tenant shall have the right to assign
and, sublease provided that Tenant shall give Landlord written notice
thereof.  Landlord agrees to provide any such actual or proposed assignee, or
sublessee with an estoppel certificate in form and substance reasonably
satisfactory to Tenant and Landlord upon the request of the Tenant. No such
assignment or sublet shall release Tenant of its obligations hereunder which
shall be deemed joint and several with any such assignee or sublessee.




32.           Leasehold
Mortgages.                                                      INTENTIONALLY
OMITTED.


           33.           Miscellaneous.
(a)                                           This Lease shall be governed and
construed in accordance with the laws of the state of New York.


(b)  The headings of the sections of this Lease are for convenient reference
only, and are not to be construed as part of this Lease.


(c)  The language of this Lease shall be construed according to its plain
meaning, and not strictly for or against Landlord or Tenant; and the
construction of this Lease and of any of its provisions shall be unaffected by
any argument or claim that this Lease has been prepared, wholly or in
substantial part, by or on behalf of Tenant.


(d) Landlord and Tenant each warrant and represent to the other, that each has
full right to enter into this Lease and that there are no impediments,
contractual or otherwise, to full performance hereunder.


(e)  This Lease shall be binding upon the parties hereto and shall inure to the
benefit of and be binding upon the heirs, executors, administrators, successors
and assigns of Landlord and the successors and assigns of Tenant.


(f)  In the event of any suit, action, or other proceeding at law or in equity
(collectively, "Action"), by either party hereto against the other, by reason of
any matter arising out of this Lease, the prevailing party shall recover, not
only its legal costs, but also reasonable attorneys' fees (to be fixed by the
Court) for the maintenance or defense of said Action, as the case may be.


(g)  A waiver by either party of any breach by the other of any one or more of
the covenants, agreements, or conditions of this Lease, shall not bar the
enforcement of any rights or remedies for either that breach or any subsequent
breach of any of the same or other covenants, agreements, or conditions.


(h)  All of the exhibits and schedules attached to this Lease are incorporated
into this Lease and made a part of this lease.


(i)  This Lease and the referenced exhibits set forth the entire agreement
between the parties hereto and may not be changed or terminated orally or by any
agreement unless such agreement shall be in writing and signed by the party
against whom enforcement of such change or termination is sought


(j)  If any provision of this Lease or the application thereof to any persons or
circumstances shall to any extent be invalid or unenforceable, the remainder of
this Lease or the application of such provision to persons or circumstances
other than those to which it is held invalid or unenforceable shall not be
affected thereby, and each provision of this Lease shall be valid and
enforceable to the fullest extent permitted by law.


(k)  The submission of this Lease for examination does not constitute a
reservation of or agreement to lease the Property; and this Lease shall become
effective and binding only upon proper execution and unconditional delivery
thereof by Landlord and Tenant.


(l)  This Lease may be executed in separate counterparts, each of which shall be
an original and all of which shall be deemed to be one and the same instrument.


(n) Landlord agrees to cooperate with Tenant (including, without limitation,
signing applications) in obtaining any necessary permits for any changes to the
Property or use of the Property (including, without limitation, signage).


(o) Any controversy or claim which, pursuant to the terms of this Lease, is to
be resolved by arbitration, shall be settled by arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association. The
arbitrator’s decision shall be final and binding upon the parties hereto and
judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof.


(p)  Landlord covenants that it will not do anything which would be detrimental
to any land use variance which not benefits the Property and/or the Tenant's
beneficial interests in same.


 


SIGNATURES FOLLOW
 

 




IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease on the day
and year first above written.
 
 
                                 LANDLORD:
Witnessed by:


/s/ Eileen
Pellegrini                                                                   
  /s/ Joseph E. Royce
NAME: Joseph E. Royce
/s/ Lawrence Blatte






TENANT:
TBS SHIPPING SERVICES INC.




/s/ Christopher Lynch                                      BY: /s/ Ferdinand V.
Lepere
NAME: Ferdinand V. Lepere
/s/ Valerie Rosas                          TITLE: Executive Vice President
Finance
 








STATE OF NEW
YORK                                                                )
:ss.:
COUNTY OF
WESTCHESTER                                                                           )


On the 23rd day of January in the year 2008 before me, the undersigned,
personally appeared JOSEPH E. ROYCE personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.


/s/ Tara DeMakes
Notary Public




STATE OF NEW
YORK                                                                )
:ss.:
COUNTY OF
WESTCHESTER                                                                           )


On the 23rd day of January in the year 2008 before me, the undersigned,
personally appeared FERDINAND V. LEPERE personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.


                                /s/ MaryAnn Cognatello
                     Notary Public
 
 
 
 
EXHIBIT A


Legal Description


EXHIBIT B


Permitted Title Exceptions